UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 1, 2012 ARROW ELECTRONICS, INC. (Exact Name of Registrant as Specified in Charter) NEW YORK 1-4482 11-1806155 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 7, ENGLEWOOD, COLORADO80112 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (303) 824-4000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR20.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On May 1, 2012, the Registrant issued a press release announcing its first quarter 2012 earnings.A copy of the press release is attached hereto as an Exhibit 99.1.In that press release registrant made reference to a CFO commentary that supplemented the company’s earnings release.A copy of the CFO commentary is attached hereto as Exhibit 99.2. The information in this Current Report on Form 8-K and the Exhibit attached hereto is being furnished and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 (the "Exchange Act") or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, regardless of any general incorporation language in such filing. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c)EXHIBITS 99.1Earnings press release dated May 1, 2012. 99.2First Quarter 2ommentary SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARROW ELECTRONICS, INC. Date:May 1, 2012 By: /s/ Peter S. Brown Name: Peter S. Brown Title: Senior Vice President EXHIBIT INDEX Exhibit Description Earnings press release issued by Arrow Electronics, Inc., dated May 1, 2012. First Quarter CFO Commentary issued by Arrow Electronics, Inc. on May 1, 2012.
